COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                               ORDER ON MOTION FOR REHEARING

Appellate case name:      Andrew Patterson v. Transcontinental Insurance Company

Appellate case number:    01-15-00464-CV

Trial court case number: 2013-01531

Trial court:              129th District Court, Harris County

Date motion filed:        May 3, 2016

Party filing motion:      Andrew Patterson

       It is ordered that appellant’s motion for rehearing is DENIED.


Judge’s signature: /s/ Jane Bland
                         Acting Individually   Acting for the Court

Before: Justices Bland, Brown, and Lloyd.


Date: May 24, 2016